Title: [Diary entry: 8 April 1760]
From: Washington, George
To: 

Tuesday April 8th. What time it began Raining in the Night I cant say, but at day break it was pouring very hard, and continued so, till 7 oclock when a Messenger came to inform me that my Mill was in great danger of blowing. I immediately hurried off all hands with Shovels &ca. to her assistance and got there myself just time enough to give her a reprieve for this time by Wheeling dirt into the place which the Water had Washd. While I was here a very heavy Thunder Shower came on which lasted upwards of an hour. Here also, I tried what time the Mill requird to grind a Bushel of Corn and to my Surprize found She was within 5 Minutes of an hour about. This old Anthony attributed to the low head of Water (but Whether it was so or not I cant say—her Works all decayd and out of Order wch. I rather take to be the cause). This Bushel of Corn when Ground measurd near a Peck more Meal. No. Et. Wind and Cloudy all day. Towards Night it dripd of Rain.